Buskirk, J., and Downey, C. J.
Being unable to concur in the opinion of the majority of the court in the present case, and the case being one which involves not only a construction of the constitution, but a question of great importance to the public, we deem it to be our imperative duty to state, at length, the ground and reasons for our dissent.
We proceed to the consideration of the question, whether the ninth section of the act under examination is void by reason of being in conflict with the nineteenth section of article 4 of our state constitution. The section of the constitution which is supposed to have been violated is set out in the opinion of the majority of the court, but only a part of the ninth section is set out. The entire section is as follows :
“ Sec. 9. It shall be unlawful for any person to get intoxicated. A person found in a state of intoxication shall upon, conviction thereof, be fined in the sum of five dollars. Any person convicted of intoxication shall be required upon the trial to designate the person or persons from whom the liquor, in whole or m part, was obtained. In default of so designating such person, he or she shall in addition to the fine above mentioned, and as a part of his or her punishment for the*156offence, be imprisoned in the county jail not less than one day nor more than ten days, at the discretion of the court.”
A correct understanding of the objects sought to be accomplished, and the mischiefs intended to be remedied, by the section of the constitution in question, may aid us in arriving at the true construction of such section. This court, in Grubbs v. The State, 24 Ind. 295, has very clearly declared what mischiefs were intended to be remedied by the framers of the constitution. The court say: " We have recently had occasion, in three cases (Reams v. The State, 23 Ind. 111, Robinson v. Skipworth, 23 Ind. 311, and Hingle v. The State, 24 Ind. 35), to consider the scope and application of section 19, article 4, of the constitution. Thinking that the time had come when some rule ought to be declared which might be capable of somewhat general application in the interpretation of the clause in question, we took pains, in the two cases last mentioned, to declare what we deemed to be the mischiefs of our legislation which it was intended to prevent. One of them was stated to be the enactment of laws under false and delusive titles, whereby measures had procured the support of legislators, who were thus deceived as to the character of the laws ; and another was deemed to be the conjunction, in one act, of two or more subjects having no legal connection, for the purpose of procuring the passage of laws which might not, alone, command legislative sanction, upon the strength of popular measures embraced in the same act. To prevent these tricks in legislation, the constitution absolutely, and in all cases, forbids the passage of any law, unless the subject of it be expressed in its title, and, in like manner, inhibits the embodying in the same act of two or more subjects, having no legal connection with each other.”
It is a settled rule, that in interpreting a clause in the constitution the court should look to the nature and objects of the particular powers, duties, and rights in question, with all the lights and aids of contemporary history, and give to the words of each provision just such operation and force, *157consistent with their legitimate meaning, as will fairly secure and attain the end proposed. Gibbons v. Ogden, 9 Wheat. 1; Prigg v. The Commonwealth of Pennsylvania, 16 Peters, 539.
This court, in Shoemaker v. Smith, 37 Ind. 122, in placing an interpretation upon the clause in question, laid down a very just and equitable rule by which we should be governed. The court say: “ Some liberality must be allowed in the construction of the language employed to express the title; otherwise many valuable and beneficial acts of legislation, which have stood unquestioned for years, must fall to-the ground, and the constitutional provision which was intended to remedy an evil will itself become a source of unmitigated evil.”
Keeping in view the end proposed, and the foregoing rules of construction, we approach the examination of the question involved with profound deference to the views expressed by a majority of the court, and duly impressed with the importance of the question presented for our decision.
We entirely concur in the opinion of the majority of the court, that the matter embraced in the ninth section is not expressed in the title of the act, but we will endeavor to show that it is properly connected with the subject, expressed.
The majority of the court arrived at the conclusion that the subject expressed in the title of the act was the sale of intoxicating liquors, and the question arises whether under such a title it was competent for the legislature to define and prescribe punishment for the offence of being found in a state of intoxication. Is intoxication so connected with the sale of intoxicating liquors as that a section on that subject maybe properly included in the act? Intoxication is one of the evils resulting from the sale of intoxicating liquors. It is true that it is not always, nor perhaps generally, the result of a sale of intoxicating liquors. But, generally, where there is intoxication there has been a sale of intoxicating liquor; but this is not always the case, for intoxication may result from the use of liquors not obtained by purchase. *158The purpose of the act, as expressed in the title, was not ■only to regulate the sale of intoxicating liquors, but also “ to provide against evils resulting from any sale thereof,” etc. Inasmuch as intoxication generally results from the ■sale of intoxicating liquors, it would seem that to prohibit and punish intoxication was to provide to some extent against the evils resulting from the sale of such intoxicating liquors. The subject-matter of an act should be reasonably specific. It should be such as to indicate some particular branch of legislation, as a head under which the particulars of the act might reasonably be looked for. The constitution only requires that a proper subject of legislation, shall be expressed in the title, and not the particular features and details of the law. If the details of the act have a legal connection with the primary and substantive subject of the act, as expressed in.the title, it satisfies the constitutional requirement.
This court has in many instances been required to place a, construction upon the constitutional provision in question. We deem it necessary to make a brief review of a few of these adjudged cases, for the purpose of showing that the ninth section of the act in question is properly connected with the principal subject expressed in the title.
The title of the act incorporating the Bank of the State is, “ an act to establish a bank, with branches.” The first section of article 10 of the constitution requires that “the General Assembly shall provide by law for a uniform and equal rate of assessment and taxation,” etc. The legislature had passed a general law in relation to assessment and taxation.
This court, in The Bank v. The City of New Albany, 11 Ind. 139, held, that a section in the charter of the bank, prescribing the extent and manner of taxing the bank was so ■connected with the subject expressed in the title as to be constitutional.
It is shown in the opinion of the majority, that this court, in The State v. Adamson, 14 Ind. 296, held, that under a title *159to regulate and license the sale of spirituous liquors, etc., .a section making it an offence to barter or give away intoxicating liquors, etc., had such a legal connection with the general subject expressed in the title as rendered such ^section valid.
The last clause of the title of the liquor law of 1859 is, “and prescribing penalties for violation thereof.” The .fourteenth section of that act conferred upon the circuit and •common pleas courts j urisdiction to hear and determine all •complaints for the violation of any of the provisions of such ■act.
This court, in Thomasson v. The State, 15 Ind. 449, held, that such section was properly connected with the general subject mentioned in the title, and that it was competent not •only to create an offence, but to confer jurisdiction upon the •courts named to hear and determine all such complaints, although there was nothing in the title in relation to the Jurisdiction to try such offences.
The opinion in the above case, in Lauer v. The State, 22 Ind. 461, was, by a per curiam opinion, overruled; but in the -subsequent case of Reams v. The State, 23 Ind. 111, the opinion in 22 Ind. was overruled, and the doctrine announced .in the case in 15 Ind. was reasserted, and such ruling has been adhered to in several subsequent cases.
In Reed v. The State, 12 Ind. 641, the nature of the amendment was set forth in the title to the amendatory act, viz., “ so as to extend the jurisdiction of said court in certain •cases.” It was held, that the subject-matter of the statute ■ amended was the jurisdiction of the court, and that the title to the amendatory act was sufficient to sustain an enactment giving the court jurisdiction in criminal cases.
The title of the act in reference to justices of the peace is, “The election and qualification of justices of the peace, and defining their jurisdiction, powers, and duties in civil cases.”
The sixty-seventh section of said act prescribes the manner in which and the rules by which an appeal from a j us tice shall be ¡•tried in the circuit or common pleas court; and the seventieth *160section of said act regulates the costs on appeal in the circuit and common pleas courts; and yet these sections have been held to be properly connected with the subject expressed in the title of the act.' Robinson v. Skipworth, 23 Ind. 311; Grubbs v. The State, 24 Ind. 295; Hingle v. The State, 24 Ind. 35.
In Brandon v. The State, 16 Ind. 197, the title of the act,, the validity of which was called in question, was "an act to authorize the formation of new counties, and to change county boundaries.” In the body of the act was a section providing when and where the circuit courts should be held, and prescribing the powers and jurisdiction of such court. This court held, that such section was properly connected with the subject expressed in the title.
In Bright v. McCullough, 27 Ind. 223, the title of the act was " an act providing for the election or appointment of supervisors of highways, and prescribing certain of their duties, and those of county and township officers in relation thereto.” The twentieth section of the act provided that the township trustee, with the concurrence of the board of county commissioners, shall assess annually a road tax of not more than fifteen cents on the one hundred dollars, etc. It was. held, that the provisions of said section were properly connected with the subject expressed in the title of the act, which subject was "highways.”
In The Greencastle, etc., Co. v. The State, 28 Ind. 382, the title-of the act was “ an act to amend the act entitled ‘ an act authorizing the construction of plank, macadamized and gravel roads, and to empower the same to make sale of a portion of their roads.’ ” In the body of the act was a section in which the time for the completion of such roads was extended. It was insisted that under a title which authorized a sale of such roads, there could not be a section which provided for an extension of the time for the completion of such roads; but this court held that it was properly connected with the subject expressed in the title.
This court, in Shoemaker v. Smith, 37 Ind. 122, in speaking. *161of the title of the act providing for the distribution of the sinking fund, say: “There can be no exact standard of certaintjr erected, by which to test the sufficiency of the expression of the subject. We quote, as in point, and as expressing views in which we fully concur, the following passage from the opinion of the court in the case of Bright v. McCullough, 27 Ind. 223: ‘The constitution does not assume to divide the general scope of legislation, and classify the parts under particular heads or subjects, but, of necessity, has left that power to be exercised by the legislature, as it, in its wisdom and discretion, shall deem proper. The constitution assumes that different subjects of legislation do exist, and requires that each act shall embrace but one subject, and matters properly connected therewith, which subject shall be expressed in the title. The purposes of the provision, in view of the evils intended to be guarded against, can only be effected by requiring that the subject expressed should be reasonably specific, or, in other words, should be such as to indicate some particular branch of legislation, as a head under which the particular provisions of the act might reasonably be looked for.’ ”